 
 
IA 
111th CONGRESS 
2d Session 
H. J. RES. 88 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2010 
Mr. Berman (for himself and Ms. Ros-Lehtinen) (both by request) introduced the following joint resolution; which was referred to the Committee on Foreign Affairs 
 
JOINT RESOLUTION 
Providing for the approval of the Congress of the proposed agreement for cooperation between the United States and Australia pursuant to the Atomic Energy Act of 1954. 
 
 
That the Congress does favor the proposed agreement for cooperation transmitted to the Congress by the President on May 5, 2010. 
 
